
	

114 S881 IS: Comprehensive Regulatory Review Act of 2015
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 881
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2015
			Mr. Crapo introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To ensure that Federal financial regulators perform a comprehensive review of regulations to
			 identify outdated or otherwise unnecessary regulatory requirements imposed
			 on financial institutions, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Comprehensive Regulatory Review Act of 2015.
 2.Ensuring a comprehensive regulatory reviewSection 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311) is amended—
 (1)in subsection (a)— (A)by striking each appropriate Federal banking agency represented on the Council and inserting each of the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, and the National Credit Union Administration Board as the Federal agency representatives on the Council;
 (B)by inserting , joint or otherwise, and including all regulations issued pursuant to any authority provided under the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203),;
 (C)by striking any such appropriate Federal banking agency and inserting any such Federal agency; and (D)by striking insured depository institutions and inserting financial institutions;
 (2)in subsections (b), (c), and (d), by striking the appropriate Federal banking agency each place that term appears and inserting the appropriate Federal agency; and (3)in subsection (e)—
 (A)in paragraph (1), by striking the appropriate Federal banking agencies and inserting the appropriate Federal agencies; and (B)in paragraph (2), by striking the appropriate Federal banking agency and inserting the appropriate Federal agency.
				
